Case 1:17-cv-01135-GAM Document 36 Filed 07/02/20 Page 1 of 15 PageID #: 704




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


M.K., by and through his Mother,                      :
BARLOWE K,                                            :              CIVIL ACTION
                   Plaintiffs,                        :              No. 17-1135
                                                      :
                       v.                             :
                                                      :
PRESTIGE ACADEMY CHARTER                              :
SCHOOL, et al.,                                       :
                Defendants.                           :


McHUGH, J.                                                                             July 2, 2020

                                  MEMORANDUM OPINION

       This case addresses the obligation of a state’s department of education to provide

statutorily mandated services to students within its jurisdiction under the Individuals with

Disabilities Education Act (IDEA), 20 U.S.C. § 1400 et seq., where a charter school has failed to

do so. Plaintiff M.K. was enrolled as a student at Prestige Charter Academy, and his mother

brought a due process claim alleging that Prestige failed to appropriately evaluate M.K. or

provide him an appropriate educational program to meet his needs, despite his being eligible as a

student with disabilities. A settlement agreement was negotiated with Prestige under which it

agreed to pay up to $30,000 in remedial education expenses along with counsel fees in the

amount of $15,000. Prestige then ceased operating, and aside from the payment of counsel fees

did not otherwise fund the settlement. Plaintiffs then sued Prestige, along with Delaware’s

Department of Education, as the responsible State Education Agency (SEA). In a previous

Memorandum Opinion, I held that the Department of Education must fulfill the obligations of

the settlement if Prestige has failed to do so, because to hold otherwise would result in a student

not receiving the education to which he was entitled under the IDEA. ECF 16, at 14-16; see
Case 1:17-cv-01135-GAM Document 36 Filed 07/02/20 Page 2 of 15 PageID #: 705




Charlene R. v. Solomon Charter School, 63 F. Supp. 3d 510, 512 (E.D. Pa. 2014) (holding that a

state’s department of education must step in where a charter school or other local education

agency is unable to provide statutorily mandated services to its students).

       The case has traveled a difficult path since, with strong disagreements between the parties

as to the issues before the Court and the appropriate scope of discovery. From the outset of this

litigation, the Department of Education has vigorously defended the case, advancing a number of

substantive and procedural defenses in an initial motion to dismiss. Since then, it has sought to

call into question seemingly undisputed facts, at times apparently taking the position that

Plaintiffs must relitigate the entire underlying dispute. The shifting nature of the Department of

Education’s defense has made the case difficult to manage, as its position as to what facts are

material or in dispute seems constantly to evolve.

       Plaintiffs have now moved for summary judgment. At oral argument, the Court

endeavored to gain clarity as to the Department of Education’s position. I recognize that the

facts of this case present a situation that the Department of Education has not previously

encountered, and that the evolving nature of its position is in part a reflection of that fact.

Nonetheless, I am persuaded that the only material facts of the case cannot credibly be disputed.

       A due process complaint alleging a denial of a free and appropriate public education

(FAPE) was brought; an arm’s length settlement intended to compensate M.K. was negotiated by

reputable counsel; after an initial payment of counsel fees, the settlement was not funded; and

Prestige has ceased operating. Because Prestige was a charter school, there is no Local

Education Agency (LEA) to assume responsibility, with the result that the State of Delaware is

liable as the SEA. Plaintiffs are therefore entitled to judgment as a matter of law.



                                                   2
Case 1:17-cv-01135-GAM Document 36 Filed 07/02/20 Page 3 of 15 PageID #: 706




I.     The Controlling Standard

       This Motion is governed by the well-established standard for summary judgment set forth

in Fed. R. Civ. P. 56(a), as amplified by Celotex Corporation v. Catrett, 477 U.S. 317, 322-23

(1986). The moving party has the burden of demonstrating the absence of genuine issues of

material fact. Id. at 323. If the moving party meets this burden, the nonmoving party must

present evidence of a genuine issue in rebuttal. Williams v. Borough of West Chester, 891 F.2d

458, 464 (3d Cir. 1989). On a motion for summary judgment, “if the factual context renders the

nonmoving parties’ claim implausible . . . they must come forward with more persuasive

evidence to support their claim than would otherwise be necessary.” Id. at 460 n.2 (quoting

Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)) (internal

brackets omitted).

II.    Material Facts

       I begin by setting forth the facts as pleaded by Plaintiffs and augmented over the life of

the case. I then proceed to analyze whether those facts can reasonably be said to be in dispute.

           Brief Background

       1. M.K.’s schooling, the due process complaint and settlement, and the closing of

Prestige. M.K. attended Prestige Academy Charter in Wilmington, Delaware, from August 2011

to the end of the 2013-14 school year. In November 2015, M.K.’s mother, Barlowe K., filed a

due process complaint on his behalf against Prestige, which alleged that Prestige failed to

appropriately evaluate M.K. or provide a free appropriate public educational program to meet his

needs, despite his being eligible as a student with disabilities under the IDEA. The parties

engaged in settlement negotiations in December 2015 and January 2016, and “reached an

amicable private settlement agreement” by January 25, 2016. ECF 4-1, at 4. By virtue of the

                                                 3
Case 1:17-cv-01135-GAM Document 36 Filed 07/02/20 Page 4 of 15 PageID #: 707




settlement agreement, the parties agreed to dismiss the due process complaint without prejudice.

Id. Barlowe K. eventually executed a settlement agreement with Prestige on May 9, 2016. See

Agreement and Mutual Release, ECF 1-1 (hereinafter “Settlement Agreement”).

        Just before the parties executed the final Settlement Agreement, on April 20, 2016, the

Department of Education published a so-called Renewal Report for Prestige, in which it outlined

Prestige’s significant academic and financial problems. By October 2016, Prestige’s Board of

Directors decided to close, and Prestige subsequently closed at the end of the 2016-17 school

year. On July 8, 2017, the chairperson of Prestige’s Board of Directors confirmed all

outstanding debts, which did not include any funds due to M.K. On September 20, 2017,

Prestige’s Board of Directors filed for dissolution of the corporation.

        2. The details of the Settlement Agreement. The Settlement Agreement itself required

Prestige to “provide payment or reimbursement for up to $30,000 worth of legitimate educational

expenses for [M.K.] to be utilized between [the execution date of the Settlement Agreement] and

[M.K.]’s 21st birthday,” id. ¶ 3, in addition to attorney’s fees in the amount of $15,000, id. ¶ 5.

As defined by the Settlement Agreement, legitimate educational expenses included, for example,

expenses for tutoring and related services (as defined under the IDEA), vocational training,

educational evaluations, behavioral and social skills training, and assistive technology. Requests

for reimbursement of legitimate educational expenses were to be paid within 30 days of receipt.

Id. ¶ 4. The Department of Education is not a party to the Settlement Agreement and did not

participate in its negotiation.

        In exchange, Plaintiff Barlowe K. relinquished her and her son’s statutory rights under

the IDEA, the Rehabilitation Act, the Americans with Disabilities Act, the No Child Left Behind

Act, and the Delaware state special education statutes. Settlement Agreement ¶ 1, ECF 1-1.

                                                  4
Case 1:17-cv-01135-GAM Document 36 Filed 07/02/20 Page 5 of 15 PageID #: 708




Plaintiffs also relinquished their rights arising from Prestige’s noncompliance with any IDEA

provision concerning identification, evaluation, and development of an IEP for M.K., such as

claims for compensatory education, tuition reimbursement, and reimbursement for attorney’s

fees. Id. Plaintiffs did, however, reserve the right to litigate issues of noncompliance with the

Settlement Agreement, and claims arising from physical injuries that may have occurred while

M.K. was at Prestige. Id.

       According to Plaintiffs, except for counsel fees, since the execution of the Settlement

Agreement, Prestige has failed to make any payments to M.K., or fund any account that could be

used by M.K. to pay for legitimate educational expenses. Because Prestige has ceased to be a

viable entity, it will not be able to satisfy its obligations under the Agreement. As a result,

Plaintiffs contacted the Department of Education, as the governing SEA, but the Department of

Education and the state have denied responsibility for the relief negotiated in the Settlement

Agreement.

       As to each of the essential facts, Plaintiffs contend that they are not reasonably in dispute,

entitling them to summary judgment. I consider them in turn.

           Material Facts

       1. The due process complaint filed under the IDEA alleged a denial of FAPE.

       The Department of Education does not dispute that M.K.’s mother filed a due process

complaint alleging that M.K. was denied a FAPE. The records supporting the complaint have

been produced. It is clear that the complaint was properly brought and, as set forth above, the

parties’ pursuit of as settlement under the IDEA was memorialized in an order from the hearing

officer. At a hearing in this case conducted on June 4, 2019, I set forth on the record my

understanding of the history of the claim, and counsel for the Department of Education agreed it

                                                  5
Case 1:17-cv-01135-GAM Document 36 Filed 07/02/20 Page 6 of 15 PageID #: 709




was accurate. ECF 29, at 4-7. Although the Department of Education challenges whether the

settlement can be characterized as one for a denial of FAPE, it does not deny that the settlement

arose out of a complaint pursued pursuant to the IDEA.

       2. The settlement was the product of arm’s length, good faith negotiation by counsel.

       At an earlier stage in this case, the Department of Education raised questions as to the

legitimacy of the Settlement Agreement, and whether it was the result of an adversarial process,

or perhaps the product of some form of collusion among the negotiating lawyers. This argument

was frankly troubling, because counsel for Plaintiffs and counsel for Prestige—the firm Saul

Ewing—are well known and respected by both bench and bar. Nonetheless, counsel for

Plaintiffs was ordered to produce all documents relevant to negotiation and settlement of the due

process complaint for review by the Court. Once again, I summarized the Court’s review and

placed that summary on the record, concluding the settlement was legitimate, which the

Department of Education accepted as accurate. ECF 29, at 4-7. At argument on the pending

motion, I returned to this issue with counsel for the Department of Education, inviting it to point

to any evidence that would call into question the authenticity of the Settlement Agreement.

Counsel conceded there was none. ECF 35, at 23-25.

       3. Prestige has not funded the benefits provided by the settlement.

       Throughout this case, the Department of Education has challenged whether Prestige has

met any of its obligations under the Settlement Agreement. The Department of Education is

correct in observing that statements by counsel in briefing are not the same as evidence. But in

cases involving the enforcement of settlement agreements, counsel routinely have first-hand

knowledge that both is relevant and frames the issues in dispute. Furthermore, in moving for

summary judgment here, counsel for Plaintiffs has gone beyond statements in pleading and briefs

                                                 6
Case 1:17-cv-01135-GAM Document 36 Filed 07/02/20 Page 7 of 15 PageID #: 710




and submitted a declaration under penalty of perjury, reinforced by email communications in

which Prestige was pressed, unsuccessfully, for payment. Declaration of Caitlin McAndrews,

Esquire, ECF, 31-1. 1 In response, the Department of Education has not brought forth any

evidence that would call into question the authenticity of the correspondence submitted or the

veracity of counsel’s declaration. In that regard, it bears mention that the Department of

Education has not sought to depose Barlowe K., or any representative of Prestige, as to whether

any payments were in fact made.

        4. Prestige is not operating and has ceased to exist except as a legal fiction under
           certain provisions of Delaware law.

        The Department of Education’s Answer asserts a crossclaim against Prestige, which is

still pending. ECF 18 ¶ 34-45. In its pleading, the Department of Education cites to its own

report identifying financial and operational difficulties at Prestige, id. ¶ 40, and avers that

Prestige’s Board of Directors voted to close in October 2016. Id. The Department of Education

further pled that Prestige decided to file for dissolution, id. ¶ 44, and even attached Prestige’s

dissolution documents filed with the Delaware Division of Corporations, id.

        Plaintiffs have supplemented the record with a Declaration from Rodney Merriweather,

the former chairperson of Prestige’s Board of Directors, in which he avers under penalty of

perjury that Prestige no longer exists, and has no assets. ECF 31-2. When pressed at argument



1
  The documents produced by Plaintiffs’ counsel suggest that M.K. may have had access to other educational
resources. At oral argument, counsel confirmed that she had separately represented M.K. in an unrelated action
against the Red Clay Consolidated School District, which resulted in the creation of a fund of $3,500. ECF 35, at 4-
5. Other documents suggest a payment of $15,000 to Plaintiffs’ counsel and $2,500 to Prestige’s counsel, Saul
Ewing. Counsel confirmed that these amounts represented payments from Prestige’s carrier, Liberty Mutual, and
that the $15,000 corresponded with the amount of counsel fees set forth in the Settlement Agreement. Id. at 7-13. It
should be noted that the funds for M.K. were for prospective expenses “up to” $30,000 that Prestige would pay or
reimburse, and therefore not due immediately.


                                                         7
Case 1:17-cv-01135-GAM Document 36 Filed 07/02/20 Page 8 of 15 PageID #: 711




to identify a material issue of fact as to the continued viability of Prestige, counsel for the

Department of Education represented that it relies exclusively on the legal proposition that a

corporation remains subject to suit for three years post-dissolution under Delaware Law. ECF

35, at 12-15 (referring to 8 Del. C. § 278, titled “Continuation of corporation after dissolution for

purposes of suit and winding up affairs”).

       5. Whether the settlement represents compensation for a denial of FAPE.

       The Department of Education’s final position concerning the factual record is based upon

the wording of the Settlement Agreement Plaintiffs seek to enforce. The document specifically

releases all claims under the IDEA, including claims for any deficiencies in the creation of an

IEP and claims for denial of FAPE. The payments Prestige was obligated to make on M.K.’s

behalf were for “legitimate educational expenses” until M.K. turned 21. But the Settlement

Agreement begins with certain recitals, one of which states that the settlement “is not an

admission by Prestige that [M.K.] did not receive the education or other services required by

law.” ECF 1-1, at 2. Consequently, the Department of Education argues that the Settlement

Agreement does not suffice to establish a denial of FAPE. As an evidentiary matter, the

Settlement Agreement speaks for itself, and Plaintiffs do not offer anything outside the writing.

The contents of the Settlement Agreement therefore represent undisputed material facts, the legal

significance of which is discussed below.




                                                   8
Case 1:17-cv-01135-GAM Document 36 Filed 07/02/20 Page 9 of 15 PageID #: 712




III.     Discussion

             Given the record here, the Department of Education must make an affirmative
             showing of a disputed issue of material fact, and it has failed to do so.

         In three cases often referred to as the “summary judgment trilogy,” 2 the Supreme Court

required district courts to engage in more intensive scrutiny of the record when considering

summary judgment. In Williams v. Borough of West Chester, 891 F.2d 458 (3d Cir. 1989), the

Third Circuit grappled with the implications of those decisions. The Williams Court emphasized

that district courts have a responsibility to vet the record closely to determine whether a

purported issue of fact can genuinely be deemed in dispute, and that “a nonmoving party must

adduce more than a mere scintilla of evidence in its favor, and cannot simply reassert factually

unsupported allegations contained in its pleadings.” Id. at 460 (internal citations omitted).

         The summary judgment standard thus requires a case-specific consideration of how “one-

sided” the evidence is, and whether a jury could reasonably accept the nonmoving party’s

version of the facts. Id. If, given the “factual context” of the case, the nonmoving party’s

version of the facts is implausible, a stronger showing is required to survive summary judgment.

Matsushita, 475 U.S. at 587. 3 And where the moving party submits sworn affidavits to support

its motion for summary judgment, ordinarily the nonmoving party must offer some form of

“affirmative evidence”—either direct or circumstantial—in rebuttal. Liberty Lobby, 477 U.S. at




2
 Celotex Corp. v. Catrett, 477 U.S. 317 (1986); Anderson v. Liberty Lobby, Inc., 477 U.S. 242 (1986); Matsushita
Elec. Indus. Co. v. Zenith Radio Co., 475 U.S. 574 (1986).

3
  In Williams, the Court of Appeals noted that although the “implausibility” standard was recognized by the
Supreme Court in Matsushita in the specific context of antitrust claims, “at the very least” it reinforced the general
proposition that broad, unsupported denials of factual content will not suffice to survive summary judgment.
Williams, 891 F.2d at 460 n.2.


                                                           9
Case 1:17-cv-01135-GAM Document 36 Filed 07/02/20 Page 10 of 15 PageID #: 713




256-57. It will not suffice simply to argue that the affidavit might be false. See Williams, 891

F.2d at 466.

       Here, Plaintiffs have supported their motion with both documentary evidence and sworn

affidavits, and the circumstantial evidence corroborates Plaintiffs’ version of the facts in all

respects. I begin with the “factual context.” The baseline facts of the case are well defined by

the record from the underlying due process action brought by Barlow K. under the IDEA. The

issue at the heart of the case is defined by the Settlement Agreement Plaintiffs seek to enforce.

Plaintiffs’ presentation of the facts is credible, coherent, and corroborated.

       Conversely, as to the purported issues of fact the Department of Education has identified

at different stages in this case, its counter-narrative has little plausibility. Take the following

examples:

       •    The Department of Education suggests that the Settlement Agreement might not be
            bona fide. However, accepting that argument requires one to conclude that two
            reputable law firms engaged in some form of collusion with no discernible motive to
            do so.

       •    The Department of Education suggests that M.K. has in fact received the proceeds of
            the settlement in some manner. However, this runs counter to the correspondence
            that has been produced demonstrating Plaintiffs’ vain attempts to collect, and again
            would require one to assume that counsel has filed a knowingly false affidavit.

       •    The Department of Education suggests that Prestige might yet honor the terms of the
            settlement. However, this claim has so little factual support that during argument on
            the present motion the Department of Education essentially conceded that, to support
            this argument, it relies on nothing beyond a provision of Delaware law that permits a
            party to sue a defunct corporate entity after that entity has ceased operation.

       These comprehensive examples lead me to conclude that this case is a case where the

Department of Education must produce affirmative evidence to demonstrate a material issue of

fact. Under the controlling case law, the rejoinder “prove it” does not suffice. I therefore

conclude that the Department of Education has not shown a triable issue of material fact.

                                                  10
Case 1:17-cv-01135-GAM Document 36 Filed 07/02/20 Page 11 of 15 PageID #: 714




             The Settlement Agreement Plaintiffs seek to enforce represents a settlement for
             a denial of FAPE.

         The question then becomes this: What is the effect of the agreement that Plaintiffs seek

to enforce? Under Delaware law, interpreting the effect of a contractual agreement is an issue of

law to be decided by the court. O’Brien v. Progressive Northern Insurance, Co., 785 A.2d 281,

285 (Del. 2001); Rhone-Poulenc Basic Chems. Co. v. American Motorists Ins. Co., 616 A.2d

1192, 1195 (Del. 1992). 4

         Taking the document as a whole and the context in which it arose, the Settlement

Agreement can only be understood as a settlement of the claim brought by Plaintiffs that M.K.

was denied a FAPE under the IDEA. The specific remedy Plaintiffs seek to enforce, a fund for

compensatory educational services, is the traditional remedy for a denial of FAPE. Here, the

Settlement Agreement funds “[l]egitimate educational expenses,” which include expenses

incurred for “primary, secondary, or special education instruction or remedial tutoring provided

only by certified teachers or in licensed facilities or programs.” The Settlement Agreement also

makes funds available for equipment and supplies “directly used by [M.K.] as a means of

enhancing [M.K.]’s educational development.” It also allows for funds to be used for “related

services,” as that term is defined in the IDEA and its implementing regulations.

         In order to secure access to the funds, M.K.’s mother is required to include sufficient

information so that Prestige is able to determine whether the request “qualifies as a legitimate



4
 The Third Circuit has recognized a distinction between contract interpretation and contract construction, the former
being largely a factual inquiry, and the latter a pure issue of law. See, e.g., Ram Construction Co. v. American States
Insurance Co., 749 F.2d 1049, 1052-53 (3d Cir. 1984). Most Delaware decisions use the terms interchangeably, as
evidenced by the cases cited above.


                                                         11
Case 1:17-cv-01135-GAM Document 36 Filed 07/02/20 Page 12 of 15 PageID #: 715




educational expense.” ECF 1-1, at 3-4. Significantly, the Department of Education does not

offer any alternative interpretation of the settlement agreement. Instead, it relies exclusively on

the prefatory recitals to argue that the Settlement Agreement was not for the denial of FAPE

because Prestige disclaimed failing to provide “education or other services required by law.” Id.

at 1.

        The question then becomes yet even narrower: Can the recital alone support the

Department of Education’s contention that the Settlement Agreement cannot be construed as a

settlement for denial of FAPE? I conclude that the recital does not have such an effect. Such a

recital is standard language that has appeared in every settlement agreement I have ever

reviewed, which spans 32 years in practice litigating liability claims that resulted in settlement

agreements, and six years as a jurist. Such language represents a legal convention, a face-saving

statement meant to underscore that a settlement represents a compromise of a dispute. But it

cannot reasonably be assigned a substantive meaning that would have the effect of denying the

very subject of the settlement itself.

        I therefore construe the Settlement Agreement as resolving M.K.’s claim for denial of

FAPE.

           As the SEA with ultimate responsibility under the IDEA, with Prestige defunct
           and unable to meet its obligations, the Delaware Department of Education is
           obligated to honor the Settlement Agreement.

        I return now to the legal principles briefly discussed in my earlier Memorandum Opinion

in the case, in which I adopted my decision holding that the Pennsylvania Department of

Education must honor a settlement agreement providing for remedial education where a charter

school can no longer do so. ECF 16, at 14 n.4 (citing and discussing Charlene R. v. Solomon

Charter Sch., 63 F. Supp. 3d 510 (E.D. Pa. 2014)).

                                                 12
Case 1:17-cv-01135-GAM Document 36 Filed 07/02/20 Page 13 of 15 PageID #: 716




        In Charlene R., I undertook a comprehensive review of the purpose and structure of the

IDEA. 63 F. Supp. 3d at 519. I noted that in order to receive federal money under the IDEA, a

state must submit a plan of compliance to the state’s Secretary of Education. Id. at 513 (citing 20

U.S.C. §§ 1412-1414). I noted also that the statute then places on the SEA the responsibility of

apportioning the funds to Local Educational Agencies (“LEAs”), such as charter schools,

whereby the LEAs apply to the SEA in order to receive that funding. Id. (citing 20 U.S.C.

§ 1413(a)). I noted further that, under the IDEA, “the SEA is responsible for ensuring that LEAs

comply with the mandates of the IDEA in providing educational services to those eligible

students.” Id. (citing 20 U.S.C. § 1412(a)(11)(A)). As such, the “IDEA delegates supervisory

authority to the SEA, which is responsible for administering funds, setting up policies and

procedures to ensure local compliance with IDEA, and filling in for the LEA by providing

services directly to students in need where the LEA is either unable or unwilling to establish and

maintain programs in compliance with IDEA.” Id. (internal citation and quotations omitted).

        I further reviewed the specific obligations of SEAs. Under 20 U.S.C. § 1412(a)(11)(A), I

observed, the state educational agency is responsible for ensuring that the requirements of the

IDEA are met, and that all educational programs for children with disabilities, including those

administered by any local agency, must meet the educational standards established by the state.

        I reviewed the Third Circuit’s decision in Kruelle v. New Castle Cnty. School Dist., 642

F.2d 687, 696 (3d Cir. 1981), and found that it “very clearly stated that the SEA retains primary

responsibility to ensure that all children with disabilities receive the education that is their right

under the IDEA.” Charlene R., 63 F. Supp. 3d at 514. I then proceeded to discuss the unique

nature of charter schools, specifically, that when they cease to operate, there is no LEA that then



                                                  13
Case 1:17-cv-01135-GAM Document 36 Filed 07/02/20 Page 14 of 15 PageID #: 717




assumes responsibility for the charter school’s various obligations should the charter be unable to

fulfill them. See id. at 519.

         Counsel for the Department of Education here conceded that the structure of charter

schools is the same in Delaware as it is in Pennsylvania. At oral argument, counsel stated that

M.K.’s local school district, Red Clay Consolidated School District, has no responsibility to fund

the settlement negotiated by Prestige; the local district’s obligations are strictly prospective.

ECF 35, at 18. Charter schools operate by leave of the state. Allowing their operation is a policy

choice, and consequences follow from policy choices. Faced with the reality that a student who

failed to receive the free and appropriate public education to which he was entitled would be left

without recourse, 5 I held in Charlene R. that the SEA must step into the shoes of the defunct

charter school to honor its obligations. Id. at 519. I stand by that conclusion here. It is required

by the structure of the IDEA, and the case law applying it.

         The Delaware Department of Education is legally responsible for performance under the

Settlement Agreement, and summary judgment will be granted in Plaintiffs’ favor.




5
  In that regard, to require M.K. to relitigate his claim following the demise of Prestige would also frustrate the
purpose of the IDEA, which is to assure that children receive the education to which Congress said they are entitled.
The case is already three years old. Starting over would be costly, time-consuming, and impractical. With Prestige
no longer operating, the records and witnesses necessary to reconstruct the claim would be difficult if not impossible
to produce. Starting over also would unnecessarily accumulate additional counsel fees and delay the delivery of the
remedial education M.K. is owed.


                                                         14
Case 1:17-cv-01135-GAM Document 36 Filed 07/02/20 Page 15 of 15 PageID #: 718




IV.    Conclusion

       For the reasons set forth above, Plaintiffs’ Motion for Summary Judgment will be

granted. An appropriate order follows.



                                                    /s/ Gerald Austin McHugh
                                                   United States District Judge




                                              15
